Per Curiam.
The plaintiff is appealing the judgment of the trial court rendered upon the grant of the defendants’ motion for summary judgment.
Our review of the record with particular regard to the documents submitted to the trial court in support of the defendants’ motion for summary judgment clearly indicates that the trial court resolved disputed issues of fact in ruling on the motion. The documents disclose the existence of genuine issues of material fact. Therefore, the defendants were not entitled to judgment as a matter of law. Fairfield Lease Corporation v. Romano’s Auto Service, 4 Conn. App. 495, 499, 495 A.2d 286 (1985).
There is error, the judgment is set aside and the case is remanded for further proceedings according to law.